Citation Nr: 0819252	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-30 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased initial rating for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007). 


FINDINGS OF FACT

1.  Examination in February 2002 shows Level IX hearing 
acuity in the left and the right ear.

2.  Examination on November 30, 2004 shows that the veteran 
has Level IV left ear hearing acuity and Level VI right ear 
hearing acuity.


CONCLUSION OF LAW

The criteria for an initial staged rating for bilateral 
hearing loss of 60 percent from the effective date of service 
connection and 20 percent, and no higher, from the date of 
examination on November 30, 2004 have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86 
(2007).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, as shown by audiometry, 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry, by a state-licensed 
audiologist.  See 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Id. 

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Another 
occurs when the puretone threshold at 1000 hertz is 30 
decibels or less, and the threshold at 2000 hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is 
then used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear.


Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

History and analysis

The veteran submitted his claim for service connection for 
bilateral hearing loss and tinnitus in May 2001.  A June 2004 
Board decision denied the tinnitus claim and remanded the 
case for further development of the bilateral hearing loss 
claim.  The June 2005 Rating Decision on appeal granted the 
veteran service connection for bilateral hearing loss, and 
assigned an initial rating of 20 percent, effective from May 
31, 2001, considering only a November 2004 VA examination, 
and not the February 2002 examination obtained by VA.  The 
veteran seeks a rating in excess of 20 percent. 

A February 2002 examination obtained by VA revealed the 
following test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
75
80
90
LEFT
50
60
75
80
85

The right ear average puretone threshold was 76 decibels.  
The left ear average puretone threshold was 75 decibels.  
Speech recognition was 48 percent in each ear.  

The puretone thresholds meet the exceptional pattern of 
hearing loss specified in 38 C.F.R. § 4.86(a), but not 
38 C.F.R. § 4.86(b).  Using Table VI, the hearing impairment 
is Level IX in each ear.  This results in a 60 percent 
disability evaluation.  Using Table VIa, the hearing 
impairment is Level VI in each ear.  This results in a 30 
percent disability evaluation.  Pursuant to 38 C.F.R. 
§ 4.86(a), the higher numeral designation is to be used.  
Thus, the February 2002 test results support assignment of a 
60 percent rating.  These test results are not inconsistent 
with the test results in private audiological reports from 
1988 and 1993.

A November 2004 VA audiological examination report shows 
bilateral hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
75
80
80
LEFT
30
45
70
80
80

The right ear average puretone threshold was 71 decibels and 
speech recognition was 72 percent.  Under Table VI, such 
hearing acuity is considered Level VI.  The left ear average 
puretone threshold was 69 decibels and speech recognition was 
76 percent.  Under Table VI, such hearing acuity is 
considered Level IV.  Combining the hearing level 
designations for the two ears under Table VII results in a 20 
percent rating under Code 6100.  38 C.F.R. § 4.85, Table VII.  
These test results do not meet the criteria for exceptional 
pattern of hearing loss specified in 38 C.F.R. § 4.86(a) or 
(b).  

The rating of hearing loss disability involves the mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In this case, application 
of the numeric designations supports assignment of a 60 
percent disability evaluation from the effective date of 
service connection and a 20 percent rating from the date of 
the November 2004 examination showing improvement in the 
veteran's hearing loss disability.

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

As for the duty to notify, in January 2003 and June 2004 
letters sent before the issuance of the rating decision 
granting service connection, the veteran was advised of his 
and VA's respective claim development responsibilities and 
was asked to identify sources of evidence concerning the 
claimed hearing loss disability.  The Board notes that 
VAOPGCPREC 8-2003 held that, if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  An August 
2006 statement of the case (SOC) explained what specific 
regulatory provisions govern his disability and why the 
increased rating claim remained denied.  Thus, the veteran 
had actual knowledge of the rating criteria applied to his 
hearing loss disability.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and provided 
the veteran VA audiometric examinations.  The veteran also 
submitted private audiological records.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and he has done so.  The veteran has 
not indicated that there are any additional pertinent records 
to support the veteran's claim.  

The veteran's representative has argued that the veteran 
should be afforded additional VA examinations as some time 
has passed since his November 2004 

examination.  There is no indication, however, that the 
veteran's disabilities have worsened since his last 
examination.  As such, the Board finds that additional 
development by way of another examination would be redundant 
and unnecessary.  See 38 C.F.R. § 3.327 (2007); see also 
VAOPGCPREC 11-95 (the Board is not required to remand an 
appealed claim because of the passage of time when an 
adequate exam report was originally prepared for the AOJ, 
unless the severity has since increased).

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An initial staged rating for bilateral hearing loss of 60 
percent from the effective date of service connection and 20 
percent from the date of the November 30, 2004 examination is 
granted, subject to law and regulations governing the payment 
of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


